                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



MICHAEL R. CUNNINGHAM II,

                                      Plaintiff,

               v.                                            CASE NO. 19-3030-SAC


FRANKLIN COUNTY JAIL, et al.,

                                      Defendants.



                              MEMORANDUM AND ORDER
                              AND ORDER TO SHOW CAUSE

       Plaintiff Michael R. Cunningham II, a prisoner at the Franklin County Jail in Ottawa,

Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff proceeds in

forma pauperis. For the reasons discussed below, Plaintiff is ordered to show cause why his

Complaint should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff’s Complaint (ECF No. 1) alleges jail officials were deliberately indifferent to his

mental health needs and failed to protect him from other inmates. Plaintiff was remanded to the

custody of the Franklin County Jail on January 4, 2019, after his arrest. He alleges he informed

officials of his history of mental health problems and that he was “experiencing excessive anxiety

that would limit his ability to function appropriately around others in confinement.” ECF No. 1 at

4. Plaintiff asked to be placed in protective custody or solitary confinement to “avoid conflict.”




                                                   1
Id. His request was disregarded. Plaintiff was assaulted by another inmate on January 29, 2019,

suffering a scalp laceration requiring eight staples and a concussion. ECF No. 1-1 at 7.

       Plaintiff names as defendants the Franklin County Jail and five employees. He does not

state which of his constitutional rights he believes have been violated.           Plaintiff seeks

compensatory damages totaling $52,000.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise




                                                2
a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in



                                                   3
this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

         A. Failure to Protect

         While he does not cite any constitutional provision, Plaintiff repeatedly references his

“rights to safety and protection.” See ECF No. 1 at 1, 2, 3, 5. The Supreme Court has made clear

that prison and jail officials have a duty to ensure the safety and protection of inmates:

         [P]rison officials have a duty . . . to protect prisoners from violence at the hands of
         other prisoners. . . . Having incarcerated persons [with] demonstrated proclivit[ies]
         for antisocial criminal, and often violent, conduct, having stripped them of virtually
         every means of self-protection and foreclosed their access to outside aid, the
         government and its officials are not free to let the state of nature take its course.
         Prison conditions may be restrictive and even harsh, but gratuitously allowing the
         beating or rape of one prisoner by another serves no legitimate penological
         objective any more than it squares with evolving standards of decency.

Farmer v. Brennan, 511 U.S. 825, 833–34 (1994) (internal quotation marks and citations omitted);

Hudson v. Palmer, 468 U.S. 517, 526–27 (1984).

         However, not “every injury suffered by one prisoner at the hands of another . . . translates

into constitutional liability for prison officials responsible for the victim's safety.” Farmer, 511

U.S. at 834. A prison official may be held to have violated the Eighth Amendment1 only when


1
  At the time he was assaulted, it appears Plaintiff was not a convicted prisoner but was a pretrial detainee. Pretrial
detainees are protected under the Due Process Clause rather than the Eighth Amendment. See Bell v. Wolfish, 441
U.S. 520, 535 n. 16 (1979). In determining whether Plaintiff's rights were violated, however, the analysis is
identical to that applied in Eighth Amendment cases brought pursuant to § 1983. Lopez v. LeMaster, 172 F.3d 756,
759 (10th Cir. 1999).


                                                           4
two components are satisfied: an objective component requiring the inmate show he was

“incarcerated under conditions posing a substantial risk of serious harm;” and a subjective

component requiring that defendants acted with the culpable state of mind referred to as “deliberate

indifference.” Id.; Wilson v. Seiter, 501 U.S. 294, 299 (1991). Deliberate indifference exists when

an official “knows of and disregards an excessive risk to inmate health or safety.” Farmer, 511

U.S. at 837 (“[T]the official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.”); Gonzales v.

Martinez, 403 F.3d 1179, 1186 (10th Cir.), cert. denied, 546 U.S. 1003 (2005). Deliberate

indifference requires “a higher degree of fault than negligence.” Hovater v. Robinson, 1 F.3d

1063, 1066 (10th Cir. 1993) (other citations omitted); Farmer, 511 U.S. at 835. A prison official’s

“failure to alleviate a significant risk that he should have perceived but did not” does not amount

to the infliction of cruel and unusual punishment. Id. It follows that Plaintiff must allege facts

indicating that Defendants actually knew of but disregarded a serious risk to him, rather than that

they should have been aware of possible danger. Id. The mere fact that an assault occurred does

not establish the requisite deliberate indifference to Plaintiff’s constitutional rights. Hovater, 1

F.3d at 1068.

       Plaintiff states in the Complaint that he made several “requests for [his] rights to safety”

and that he explained his anxiousness would limit his ability to function appropriately around

others. In a grievance attached to the Complaint, he stated he had “legit mental problems being

around others in confinement.” ECF No. 1-1 at 1. He further stated he had “almost had physical

altercations 3x’s” and was moved to different cells each of those times. Id. at 3.

       Plaintiff’s allegations fail to demonstrate either that he was incarcerated under conditions

posing a substantial risk of serious harm or that Defendants acted with deliberate indifference. An



                                                 5
arrestee telling jail officials he is anxious and needs to be housed alone because he has trouble

getting along with others is not indicative of an excessive risk that the inmate will suffer serious

harm. Moreover, when Plaintiff did have altercations with cellmates, Defendants did not ignore

the situation but moved Plaintiff to a different cell three times. That is not indicative of deliberate

indifference.

       Furthermore, Plaintiff does not have a constitutional right to dictate where he is housed,

whether it is which facility or which classification within a facility. See Schell v. Evans, 550 F.

App'x 553, 557 (10th Cir. 2013), citing see Meachum v. Fano, 427 U.S. 215, 228–29 (1976) and

Cardoso v. Calbone, 490 F.3d 1194, 1197–98 (10th Cir. 2007); see also Olim v. Wakinekona, 461

U.S. 238, 245 (1983). Moreover, jail officials are entitled to great deference in the internal

operation and administration of the facility. See Bell v. Wolfish, 441 U.S. 520 (1979).

       Plaintiff’s Complaint fails to demonstrate the defendants were deliberately indifferent to a

substantial risk of serious harm and therefore fails to state a claim for a violation of Plaintiff’s

Eighth Amendment rights.

       B. Personal Participation

       An essential element of a civil rights claim against an individual is that person’s direct

personal participation in the acts or inactions upon which the complaint is based. Kentucky v.

Graham, 473 U.S. 159, 166 (1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006);

Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997). Conclusory allegations of involvement

are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)(“Because vicarious liability is

inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.”). As a result, a

plaintiff is required to name each defendant not only in the caption of the complaint, but again in



                                                  6
the body of the complaint and to include in the body a description of the acts taken by each

defendant that violated plaintiff’s federal constitutional rights.

         Plaintiff fails to allege the personal participation of each named defendant. He does not

describe with what actions each defendant took or failed to take. He repeatedly refers to “officials”

without specifying who did what. For that reason, all of the individual defendants are subject to

dismissal from this lawsuit.

         C. Improper Defendant

         In addition to the individual defendants, Plaintiff names the Franklin County Jail as a

defendant. Prison and jail facilities are not proper defendants because none is a “person” subject

to suit for money damages under § 1983. See Will v. Mich. Dep't of State Police, 491 U.S. 58, 66,

71 (neither state nor state agency is a “person” which can be sued under Section 1983); Davis v.

Bruce, 215 F.R.D. 612, 618 (D. Kan. 2003), aff’d in relevant part, 129 F. App’x 406, 408 (10th

Cir. 2005). The Franklin County Jail is subject to dismissal.

IV. Response Required

         For the reasons stated herein, Plaintiff’s Complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

Plaintiff is therefore required to show good cause why his Complaint should not be dismissed.

Plaintiff is warned that his failure to file a timely response may result in the Complaint being

dismissed for the reasons stated herein without further notice.

         Plaintiff is also given the opportunity to file a complete and proper Amended Complaint

upon court-approved forms that cures all the deficiencies discussed herein.2 Plaintiff is given time


2
  In order to add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete
amended complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original
complaint, and instead completely supersedes it. Therefore, any claims or allegations not included in the amended
complaint are no longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and

                                                          7
to file an Amended Complaint in which he (1) alleges sufficient facts to state a claim for a federal

constitutional violation and show a cause of action in federal court; and (2) alleges sufficient facts

to show personal participation by each named defendant.

         If Plaintiff does not file an Amended Complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.



         IT IS THEREFORE ORDERED that Plaintiff is granted to and including June 7, 2019,

in which to show good cause, in writing, why his Complaint should not be dismissed for the

reasons stated herein.

         IT IS FURTHER ORDERED that Plaintiff is also granted until June 7, 2019, in which

to file a complete and proper Amended Complaint to cure all the deficiencies discussed herein.




         IT IS SO ORDERED.

         DATED: This 7th day of May, 2019, at Topeka, Kansas.



                                                       s/_Sam A. Crow_____
                                                       SAM A. CROW
                                                       U.S. Senior District Judge




the amended complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including
those to be retained from the original complaint. Plaintiff must write the number of this case (19-3021-SAC) at the
top of the first page of his Amended Complaint and he must name every defendant in the caption of the Amended
Complaint. See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations, and
circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                           8
